PER CURIAM.
The action below to collect moneys due for credit card charges was transferred ex mero motu from Dade to Volusia County (the place where the defendants apparently reside) after defaults had been entered against the personally-served defendants for failing to respond to the complaint. We reverse the order under review upon a holding that there is no public policy reason to prevent the parties from agreeing, as they did, that venue of any action to enforce the agreement be in Dade County, see Fine v. Carney Bank of Broward County, 508 So.2d 558 (Fla. 4th DCA 1987), and no reason, in the usual case (which this most certainly is), not to permit such an agreement to control the venue of the suit.
Reversed and remanded.